DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed 08/19/21. The amendments made to the claims have overcome the objections previously set forth in the office action mailed 06/08/21 but do not place the application in condition for allowance for the reasons set forth below. Claims 7-11 are withdrawn from consideration, and claims 1-6 and 12-15 are pending for examination. 
Response to Arguments
Applicant’s argument with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson, US20070118151A1, herein “Davidson”.
Re. claim 1, Davidson discloses a device for chordae tendineae repair (Fig. 32A-B), the device comprising: 
a flexible cord 180 ([0121]) having a first end (Fig. 32B), the first end is attached to anchor 250 via 260) and a second end (Fig. 32A, the second end is attached to helical wire 400); 
an anchor 400 (Fig. 32B) including one or more grooves configured to grip the flexible cord and facilitate tension adjustment of the flexible cord such that the flexible cord is able to slide through the one or more grooves in a first direction, and is not able to be withdrawn in a second opposite direction (anchor 400 as best shown in Fig. 32B having a body comprises of plurality of grooves, wherein the flexible cord 180 slides through the anchor 400 in a first direction (downward) and the grooves of 400 wrapping around the flexible cord 180 to lock it in place and prevent it from withdrawing in an opposite second direction (upward) ([0121])); 
a helical wire 250 configured to attach to one of the first end and the second end of the flexible cord and anchor the flexible cord to a leaflet 6 of a heart valve (Fig. 32B, the helical wire 250 is attached to the first end of the flexible cord 180 and anchor the flexible cord 180 to the leaflet or papillary muscle ([0116])); and 
a capture device 420 having a channel (lumen 426) and sidewalls (the surrounding sidewalls of the device 420) forming a groove 418 with a pathway between the sidewalls (Fig. 32A), the capture device being configured to clamp the leaflet of the heart valve (the capture device is fully capable of clamping the leaflet of the heart valve by pressing its topmost surface upward toward leaflet or the papillary muscle), deliver the flexible cord 180 through the channel 426 to anchor the helical wire 250 to the leaflet ([0121]), and the flexible cord 180 through the pathway (Fig. 32A).
Re. claim 2, Davidson further discloses wherein further comprising a puncture needle 423 (Fig. 32A, [0121]), and wherein the channel is configured to pass the puncture needle 423 and the flexible cord 180 therethrough (Fig. 32A), and the puncture needle 423 is configured to puncture the leaflet while the capture device clamps the leaflet (the puncture needle 423 is stiff enough to be capable of puncturing the leaflet while the capture device clamps (pressing again the leaflet).
Re. claim 4, Davidson further discloses wherein the anchor 400 is configured to anchor the flexible cord in a tissue wall of a patient's heart (As described in [0121], anchor 400 of Fig. 32A wherein the anchor/lock portion 400 is used to secure the suture/flexible cord 180 in placed and anchor the suture/flexible cord 180 into the tissue wall of the patient’s heart 2 (similar to the anchor/lock portion 156 of Fig. 20-24 or 356 of Fig. 30-31 regarding how they anchor the suture/flexible cord to the tissue wall of the patient’s heart)).
Re. claim 6, Davidson further discloses a suction device configured to capture the leaflet for arrangement of the flexible cord through the leaflet ([0110], the capture device having a suction device that provides a suction to the capture device in order to capture the leaflet for arrangement of the flexible cord through the leaflet).
Re. claim 12, Davidson further discloses a chordae tendineae repair device (Fig. 68) comprising:
a flexible cord 1060 ([0144],Fig. 68) having a first end (the first end is on the left side that is attached to 1050b) and a second end (the second end is on the right side that is attached to 1050a); and 
an anchor 1050b configured to attach to one of the first end and the second end of the flexible cord 1060 and anchor the flexible cord to a leaflet of a heart valve or to a tissue wall of the heart (Fig. 68), the anchor including one or more grooves (the anchor 1050b is a helical wire and the body of the anchor having plurality of grooves) configured to grip the flexible 180 and facilitate tension adjustment of the flexible cord such that the flexible cord is slidable through the one or more grooves in a first direction (the left direction) and is not slidable in a second, opposite direction (the right direction) (as shown in Fig. 68, the flexible cord 1060 is straightened by the anchors 1050a and 1050b wherein the flexible cord 1060 appears to be secured in place and is not slidable in an opposite direction after it slides in between the anchors)([0144], the flexible cord 1060 is attached to the anchors in a manner analogous to that described for the artificial chordal adjustment such as how the suture 180 is being fastened/attached to the anchor 150 using the lock portion 156 (See Fig. 20-24, [0114]). As described in [0114], the suture/flexible cord 180 is sliding through the body (the grooves) of the anchor 150 (portion 152) and the suture is locked in by the lock portion 156 so that the suture cannot move in an opposite direction. Therefore, in the case of suture/flexible cord 1060, once the suture/flexible cord passes the groves/body of the anchor, the suture/flexible cord 1060 could be locked in by a lock portion (similarly to 156 of Fig. 20-24) in order to secure the suture and anchor in place and prevent it from sliding in the opposite direction.)
two or more pledgets coupled to the other of the first end and the second end of the flexible cord ([0136], Davison discloses throughout the prior art that the anchoring mechanism (the anchors such as 730 or other anchors 1050) could be compressed pledget of felt, fabric and so on; as we look at Fig. 65, there are 3 anchors 1050 being connected to the flexible cord 1060, two of these anchors can be the pledgets that coupled to the other end of the flexible cord away from the remaining anchor).
Re. claim 14, Davidson further discloses wherein the anchor is configured to protect or fill a puncture in the leaflet of the heart valve through which the anchor is arranged (Fig. 68, the body of the anchor is capable of protecting or filling a puncture in the leaflet).
Re. claim 15, Davidson further discloses further comprising a second anchor 1050a arranged at the second end of the flexible cord 1060 (Fig. 68, the second end is on the right side) and wherein the anchor 1050b is a first anchor that is arranged at the first end of the flexible cord 1060 (Fig. 68, the first anchor 1050b is on the left side), and the first anchor 1050b and the second anchor 1050a are configured to penetrate the tissue wall without being anchored in the leaflet (Fig. 68).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Bishop et al., US9877833B1, herein “Bishop”.
Re. claim 3, Davidson further discloses wherein the puncture needle 423, but Davidson is silent about the puncture needle includes a lumen configured to pass the flexible cord therethrough. 
However, Bishop discloses a similar device for chordae tendineae repair having a puncture needle 134 (Fig. 35D) having a lumen in order to carry the suture, pledget, or variety of tissue anchors through the puncture needle (Col. 20, lin. 18-20). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known making procedure of the puncture needle and the suture by attaching them together using clips in Davidson with another know making procedure of the puncture needle and the suture by having a lumen for the puncture needle and disposing the suture within the puncture needle as taught and suggested by Bishop. Therefore, the simple substitution of one known making procedure for another making procedure producing a predictable result renders the claim obvious. KSR, 550 U.S. at 82 USPQ2d at 1396.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson in view of Khairkhahan et al., US20150164637, herein “Khairkhahan”.
Re. claim 13, Davidson further discloses wherein the anchor is a helical wire (Fig. 68) but Davidson is silent about the helical wire is wrapped with a film.
However, Khairkhahan discloses a similar device for chordae tendineae repair, wherein the helical wire 863 which is wrapped with an ePTFE membrane film to promote endothelialization and optionally chronic tissue in-growth or encapsulation of the anchor for additional stability ([0102]-[0103]).
.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Re. claim 5, the prior arts fail to disclose, teach, or suggest the device for chordae tendineae repair as claimed including the combination of the flexible cord, the anchor including one or more grooves, the helical wire, the capture device and wherein the capture device includes a hinge configured to open and close the capture device. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771



/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771